DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 27-41, 43, and 45-48, are presented for examination. Applicant filed a response to a non-final Office action 07/04/2022 amending claims 27-29, 31-33, 35-36, 38-39, and 41; canceling claims 42 and 44; and adding new claims 45-48. In light of Applicant’s amendments, Examiner has withdrawn all but one of the previous objections of claim 27 and 31, but has established new objections for new claims 45-48 in the instant Office action. Further, in light of Applicant’s amendments, Examiner has withdrawn the previous § 112 rejections, but has established new § 112 rejections for claims 27-41, 43, and 45-48, in the instant Office action. Still further, in light of Applicant’s amendments and adding of new claims, Examiner has withdrawn the previous § 101 rejection under Alice/Mayo test, but has established new § 101 rejection under Alice/Mayo test for claims 27-41, 43, and 45-48, in the instant Office action. Additionally, Examiner has maintained the previous § 101 rejection of claims 31-34, 38-40, and 47-48, directed to “computer-readable medium” in the instant Office action and the previous grounds of prior art rejection of claims 27-41 and 43. Finally, in light of Applicant’s adding of new claims, Examiner has established new grounds of prior art rejections for new claims 45-48 in the instant Office action. Since maintaining the one previously established objection of claims 27 and 31, and the previous § 101 rejection of claims 31-34, 38-40, and 47-48, directed to “computer-readable medium” resulted from Applicant’s not correcting deficiencies outlined in the previous Office action; having maintained the previous grounds of prior art rejection of claims 27-41 and 43; and where other newly established objections/rejections were necessitated by Applicant’s amendments and adding of new claims, the instant rejection of claims 27-41, 43, and 45-48, is a FINAL rejection of instant claims.    

Response to Arguments


§ 101 Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection, but they are moot in view of new § 101 rejection necessitated by Applicant amendment of the independent claims 27 and 31.    

§ 103 Rejection: Applicant argues that Blair reference does not teach the following limitations present in independent claims 27 and 31:
receiving a price for a listing, wherein a potential bidder can win the listing on condition that it be auctioned; [and] 
receiving an agreement indication from the potential bidder to the price prior to an auction start.

Examiner respectfully disagrees. Blair specifically teaches (emphasis by Examiner): 
[0042] . . . After moving through the dynamically-adjustable initial offer phase 12, at least one dynamically-adjustable closing phase 14 may be entered, and while in this closing phase 14, and based upon the above-discussed data points, a subsequent offer phase 12 can be entered, wherein the subsequent offer phase 12 is also dynamically adjustable as described above. For example, if the negotiation is in the "going once" phase 16, it is envisioned that various data points that are existing or obtained during this "going once" phase 16 would lead the system 10 to either adjust the duration of the "going once" phase 16 and/or adjust the offer price and enter a subsequent offer phase 12. Thereafter, and while in this subsequent offer phase 12, a subsequent closing phase 14 would be entered, again based upon the appropriate data points and dynamic information received by the system 10.

[0043] As discussed above, the negotiation may be facilitated between a number of parties and users, including bidders B, one or more coordinators C, a participating bidder B, an observer O affiliated with the participating bidder B or the bid coordinator C, etc. As discussed hereinafter, the users, whether bidder B, coordinator C, observer O, etc., will have access to an appropriate interface for interacting, whether directly or indirectly, with the system 10. After moving through the negotiation process of the present invention, and using the above-discussed data points to adjust the duration of the phase and/or the offer price, an appropriate market value for the item or service is reached. . . . Once moving through the offer phase(s) 12 and appropriate closing phases 14, the "gone" phase 20 is reached, where a bidder B is determined to be the "winner." The system 10 would then notify the bidder B of the winning bid based upon the bidder's B bid submitted during negotiation.

[0046] As illustrated in FIG. 4, another embodiment provides a computer-implemented method 400 of facilitating a negotiation for at least one item or service between a plurality of users. In this embodiment, the method 400 includes the steps of: opening a negotiation event for an item or service (Box 401); initiating one or more offer phases 12 for the item or service (Box 402); setting and displaying an offer price (Box 404); identify and evaluate data 22 received before or during the one or more offer phases 12 (e.g., submission of qualified bids (if any) by one or more users and the acceptance of such bids) (Box 406). Depending on the data 22 received during the one or more offer phases 12, the method 400 further includes one or more of the following steps: adjust the offer phase duration (Box 414), adjust offer price (Box 416), initiate a subsequent offer phase (Box 402), and initiate one or more closing phases (Box 412).

Blair is teaching that the participants may enter offers during “the initial phase” (phase 12) that occurs before “the auction phase” (phase 14); and that the winner is determined at the end of “the auction phase” (phase 14) when “the conclusion of the auction is reached” (phase 20) and “the winner” is determined based on the qualified bids, where the qualified bids can be submitted before or during the “initial phases” (phase 12). Thus, Blair teaches that a potential winning bidder can submit a bid before the start of an auction- which is an indication of an agreement to the price before the start of an auction, and the bidder can win the listing if it is actioned because when the listing is not auctioned, there is nothing to win. Therefore, Blair teaches “receiving a price for a listing, wherein a potential bidder can win the listing on condition that it is auctioned; and receiving an agreement indication from the potential bidder to the price prior to an auction start.”  
      
Claim Objections





Claims 27 and 31: These claims recite: “receiving a price for a listing, wherein a potential bidder can win the listing on condition that it be auctioned.” The recitation appear to be missing indefinite article “a” in from of the word “condition” and the claim language should recite: “receiving a price for a listing, wherein a potential bidder can win the listing on a condition that it be auctioned.” 

Claims 45-48: These claims recite: “receiving more than one price, where the prices are inversely proportional to auction durations in case of a forward auction, or directly proportional to auction duration in case of a reverse auction.” The recitation appear to be mixing “more than one price” and “the prices”, and missing indefinite article “an” in from of the word “auction duration.” The claim language should recite one of the following options: (i) “receiving more than one price, where the more than one price are inversely proportional to auction durations in case of a forward auction, or directly proportional to an auction duration in case of a reverse auction”; or (ii) “receiving prices, where the prices are inversely proportional to auction durations in case of a forward auction, or directly proportional to an auction duration in case of a reverse auction.”

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 27-41, 43, and 45-48, are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 27 and 31: These claims recite following limitations that have an insufficient antecedent basis in the claims: “the winner” in “determining the winner of the listing,” and “the highest auction bidder” and “the lowest auction bidder” in “the highest auction bidder in case the auction is forward, or the lowest auction bidder in case the auction is reverse.” There is an insufficient antecedent basis for this limitation in the claims. Dependent claims 28-30, 32-41, 43, and 45-48, are rejected under § 112(b) as being indefinite based on their dependency on independent claims 27 and 31.

Claim 29 and 33: These claims recite a limitation “the acceptance indication.” There is an insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-41, 43, and 45-48, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  











Claims 31-34, 38-40, 43, and 47-48: These claims refer to the use of a signal which is non-statutory matter. The broadest reasonable interpretation of machine readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)(“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, these claims are non-statutory. To overcome this rejection, “non-transitory” may be inserted into the preamble before “computer-readable medium” in following manner: “A non-transitory computer readable medium containing instructions.”

Claims 27-41, 43, and 45-48: The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the Test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the Test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the Test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the Test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 27-30, 35-37, 41, and 45-46, is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 31-34, 38-40, 43, and 47-48, is a non-transitory computer readable medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 27-44 are statutory under 35 USC § 101 in view of step 1 of the Test.

Step 2A of the Test: 
Prong 1: Claims 27-41, 43, and 45-48, however, recite an abstract idea of a bidding method at an auction. The creation of the bidding method at an auction, as recited in the independent claims 27 and 31 belongs to certain methods or organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 27 and 31, which set forth or describe the recited abstract idea, are the following steps: “conducting an the auction using said potential bidder as an opening auction bidder with an opening bid based on the price” (claims 27 and 31); and “determining the winner of the listing as: the opening auction bidder, where being no other bidder(s) during the auction; or the highest auction bidder in case the auction is forward, or the lowest auction bidder in case the auction is reverse” (claims 27 and 31).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 27 and 31 recite additional limitations: “a computer system” (claim 27) and “a computer-readable medium containing instructions which, when executed by a computing device connected to other computing devices on a telecommunication network, implement a bidding method” (claim 31). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, following limitations recite insignificant extra solution activity (for example, data gathering): “receiving a price for a listing, wherein a potential bidder can win the listing on condition that it be auctioned” (claims 27 and 31); and “receiving an agreement indication from the potential bidder to the price prior to an auction start” (claims 27 and 31). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 27 and 31 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 27 and 31 are non-statutory under 35 USC § 101 in view of step 2A of the Test. 	

	




Step 2B of the Test: The additional elements of independent claims 27 and 31 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
Referring now to FIG. 1, the general architecture of a client-server application system 100 that operates in accordance with exemplary embodiments to enable the improved bidding process described, is depicted. The system depicted in FIG. 1 is generalized in nature and is only an example of a system on which the improved bidding process may be carried out. In an exemplary embodiment, system 100 is implemented in multi-tier or n-tier architecture with one or more client devices 101 residing at the client tier, one or more servers 102 in the middle or server application tier and one or more database servers 103 residing in the database tier. In the above variant of three-tier architecture the client, the first tier, may have to only perform the user interface i.e., validate inputs; in which case the middle tier holds all the backend logic and does data processing while the data server, the third tier, performs data validation and controls the database access. 
. . . 

Although the description may refer to terms commonly used in describing public networks such as the Internet, the description and concepts equally apply to other public and private computer networks, including systems having architectures dissimilar to that shown in FIG. 1. The inventive idea of the present invention is applicable for all existing cellular network topologies or respective communication standards, such as GSM, UMTS/HSPA, LTE and the like. 
. . .

The computer server 108 may include a processor 110, a random-access memory (RAM) (not shown in figures) for temporary storage of information, and a read only memory (ROM) (not shown in figures) for permanent storage of information. Computer server 108 may be generally controlled and coordinated by operating system software. The operating system controls allocation of system resources and performs tasks such as processing, scheduling, memory management, networking, and I/O services, among (other) things. Thus, the operating system resides in system memory and, on being executed by CPU, coordinates the operation of the other elements of AR server 102. 

Although the description of the computer server 108 may refer to terms commonly used in describing computer servers, the description and concepts equally apply to other processing systems, including systems having architectures dissimilar to that shown in FIG. 1. 

 This is a description of general-purpose computer. Further, the elements of receiving information amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of receiving information were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 27 and 31 receive or transmit data over a network in a merely generic manner. The courts have recognized receiving information function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 27 and 31 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 27 and 31 are non-statutory under 35 USC § 101 in view of step 2B of the Test. 


Dependent Claims: Dependent claims 28-30, 35-37, 41, and 45-46, depend on independent claim 27; and dependent claims 32-34, 38-40, 43, and 47-48, depend on independent claim 31. The elements in dependent claims 28-30, 32-41, 43, and 45-48, which set forth or describe the abstract idea, are: “receiving a payment from the potential bidder before starting the auction; receiving a payment from one or more of any additional auction bidders before bidding in the auction; and returning at least a portion of the payment to one or more of the auction bidders in an event of not winning the auction, or paying at least a portion of the payment to a third party in an event of winning the auction” (claims 28, 32, 35, and 38 – where “receiving” steps are insignificant extra solution activity; and “returning” step is further narrowing the abstract idea), “the price is received from the potential bidder and the acceptance indication is received from a user” (claims 29 and 33 – further narrowing the abstract idea), “receiving a higher price in case of a forward auction, or a lower price in case of a reverse auction, which if accepted, would avoid the auction” (claims 30, 34, 37, and 40 – insignificant extra solution activity), “receiving a hidden price limit from the user, wherein the acceptance or a rejection indication is sent automatically based on the hidden price, and said rejection may include a counteroffer” (claims 36 and 39 – insignificant extra solution activity), “the price is displayed or transmitted as an opening bid for the auction to start” (claims 41 and 43 – further narrowing the abstract idea), and “receiving more than one price, where the prices are inversely proportional to auction durations in case of a forward auction, or directly proportional to auction duration in case of a reverse auction” (claims 45-48 – insignificant extra solution activity). 
Conclusion of Dependent Claims Analysis: Dependent claims 28-30, 32-41, 43, and 45-48, do not correct the deficiencies of independent claims 27 and 31 and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis in view of the Test: Therefore, claims 27-41, 43, and 45-48, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101 in view of the Test.











Claim Rejections - 35 USC § 102













The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 27, 29, 31, 33, 41, 43, and 45-48, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Blair (2009/0240628 A1).

As to claims 27 and 31, Blair shows receiving a price for a listing, wherein a potential bidder can win the listing on condition that it be auctioned (Blair: page 5, ¶¶ 42-43 and ¶¶ 46-47); receiving an agreement indication from the potential bidder to the price prior to an auction start (Blair: page 5, ¶¶ 46-47); conducting an the auction using said potential bidder as an opening auction bidder with an opening bid based on the price (Blair: page 5, ¶ 46; and page 9, ¶ 74); and determining the winner of the listing as: the opening auction bidder, where being no other bidder(s) during the auction; or the highest auction bidder in case the auction is forward, or the lowest auction bidder in case the auction is reverse (Blair: page 5, ¶ 43).

As to claims 29 and 33, Blair shows all the elements of claims 27 and 31. Blair also shows that the price is received from the potential bidder and the acceptance indication is received from a user (Blair: page 4, ¶ 38; and page 5, ¶ 46).

As to claims 41 and 43, Blair shows all the elements of claims 27 and 31. Blair also shows that the price is received or transmitted as an opening bid prior to auction start (Blair: page 5, ¶ 46). 

As to claims 45-48, Blair shows all the elements of claims 27, 29, 31, and 33. Blair also shows receiving more than one price, where the prices are inversely proportional to auction durations in case of a forward auction, or directly proportional to auction duration in case of a reverse auction (Blair: pages 7-8, ¶ 65).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 28, 32, 35, and 38, are rejected under 35 U.S.C. § 103 as being unpatentable over Blair in view of Smith (2007/0027792 A1).

As to claims 28, 32, 35, and 38, Blair shows all the elements of claims 27, 29, 31, and 33. Blair also shows receiving a payment from one or more of any additional auction bidders before bidding in the auction (Blair: page 5, ¶ 46). Blair does not show receiving a payment from the potential bidder before starting the auction; and returning at least a portion of the payment to one or more of the auction bidders in an event of not winning the auction, or paying at least a portion of the payment to a third party in an event of winning the auction. Smith shows receiving a payment from the potential bidder before starting the auction (Smith: page 5, ¶¶ 46-47 and ¶ 52); and returning at least a portion of the payment to one or more of the auction bidders in an event of not winning the auction, or paying at least a portion of the payment to a third party in an event of winning the auction (Smith: page 6, ¶¶ 62-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of Blair by receiving a payment from the potential bidder before starting the auction; and returning at least a portion of the payment to one or more of the auction bidders in an event of not winning the auction, or paying at least a portion of the payment to a third party in an event of winning the auction of Smith in order to institute a penalty/award system that encourages users to comply with the auction rules (Smith: page 2, ¶ 8).
  
Claims 30, 34, 37, and 40, are rejected under 35 U.S.C. § 103 as being unpatentable over Blair in view of Delingat (2015/0032571 A1).
  
As to claims 30, 34, 37, and 40, Blair shows all the elements of claims 27, 29, 31, and 33.Preliminary Amendment Blair also shows receiving a higher price in case of a forward auction or a lower price in case of a reverse auction (Blair: page 9, ¶¶ 73-74). Blair does not show that accepting the received price would avoid the auction. Delingat shows that accepting the received price would avoid the auction (Delingat: page 2, ¶ 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of Blair by accepting the received price and therefore avoiding the auction of Delingat in order to receive a higher price than a starting price of an auction (Delingat: page 2, ¶ 22).

Claims 36 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Blair in view of Epstein (8,392,314 B1).

As to claims 36 and 39, Blair shows all the elements of claims 29 and 33. Blair does not show receiving a hidden price limit from the user, wherein the acceptance or a rejection indication is sent automatically based on the hidden price, and said rejection may include a counteroffer. Epstein shows receiving a hidden price limit from the user, wherein the acceptance or a rejection indication is sent automatically based on the hidden price, and said rejection may include a counteroffer (Epstein: col. 18, lines 19-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of Blair by receiving a hidden price limit from the user, wherein the acceptance or a rejection indication is sent automatically based on the hidden price, and said rejection may include a counteroffer of Epstein in order to autofill the order when the pricing discrepancy is within a specified threshold (Epstein: col. 18, lines 29-30).

Conclusion



















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Francis (2003/0158804 A1) teaches: “[0003] It is the object of the present invention to provide a system and method whereby a bidder could place a bid in respect of an auction lot in advance of the opening of the live auction bidding session.” 

Brodersen (2002/0065764 A1) teaches: “[0051] . . . At the initiation of the reverse auction  at step 106, an opening price is presented as a target bid to the bidders.”




















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691